                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


RAYSHEMA R. FLOWERS,

       Plaintiff,

v.                                                        Case No. 8:18-cv-2580-T-CPT

ANDREW M. SAUL,
Commissioner of Social Security, 1

      Defendant.
_____________________________/



                                       ORDER

       The Plaintiff seeks judicial review of the Commissioner’s denial of her claims

for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI). For

the reasons discussed below, the Commissioner’s decision is reversed, and the case is

remanded.

                                            I.

       The Plaintiff was born in 1975, has a high school equivalency education, and

has past relevant work experience as a hair stylist, nursing assistant, and security

officer. (R. 179, 184). In November 2014, the Plaintiff applied for DIB and SSI,


1
  Andrew M. Saul became the Commissioner of Social Security on June 17, 2019. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul is substituted for Nancy A.
Berryhill as the Defendant in this suit.
alleging disability as of July 20, 2013, due to spinal degeneration, a bulging disc, and

pain in her back, neck, shoulders, knees, hands, and feet. (R. 149-51, 159-62, 179,

183). The Social Security Administration (SSA) denied her applications both initially

and on reconsideration. (R. 74-76).

       At the Plaintiff’s request, an Administrative Law Judge (ALJ) conducted a

hearing on the matter on December 21, 2016. (R. 693-718). The Plaintiff was

represented by counsel at that hearing and testified on her own behalf. (R. 693-713).

A vocational expert (VE) also testified. (R. 714-17). At the close of the hearing, the

ALJ advised that he wished to obtain additional information from one of the Plaintiff’s

doctors before proceeding further. (R. 717).

       The ALJ subsequently convened a supplemental hearing on November 1, 2017.

(R. 679-92). The Plaintiff was represented by the same counsel at that hearing and

again testified. (R. 682-87). A different VE also testified. (R. 683-84, 688-92).

       In a decision dated January 24, 2018, the ALJ found that the Plaintiff: (1) met

the requirements for insured status through June 30, 2016, and had not engaged in

substantial gainful activity since her alleged onset date of July 20, 2013; (2) had the

severe impairments of synovitis, tendinopathy, neuroma, osteoarthritis, tenosynovitis,

polyarthralgia, obesity, lumbago, sciatica, stenosis, arthralgia, hammer toe,

adjustment disorder, bipolar disorder, social phobia, impingement syndrome, Baxter’s

neuropathy, plantar fasciitis, trigger finger, sinus tarsi syndrome, carpal tunnel

syndrome, marble bone syndrome, degenerative joint disease, partial rotator cuff tear,

lumbar sprain or strain, and chronic tear of the anterior talofibular ligament; (3) did

                                           2
not, however, have an impairment or combination of impairments that met or

medically equaled the severity of any of the listed impairments; (4) had the residual

functional capacity (RFC) to conduct a limited range of sedentary work; and (5) based

on the VE’s testimony, could not engage in her past relevant work but was capable of

performing an alternative job—namely, surveillance system monitor—that existed in

significant numbers in the national economy. (R. 21-30). In light of these findings,

the ALJ concluded that the Plaintiff was not disabled. (R. 30).

       The Appeals Council denied the Plaintiff’s request for review.              (R. 7-9).

Accordingly, the ALJ’s decision became the final decision of the Commissioner.

                                             II.

       The Social Security Act (the Act) defines disability as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see also

20 C.F.R. §§ 404.1505(a), 416.905(a). 2 A physical or mental impairment under the

Act “results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.”

42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

       To determine whether a claimant is disabled, the Social Security Regulations

(Regulations) prescribe “a five-step, sequential evaluation process.” Carter v. Comm’r



2
  Unless otherwise indicated, citations to the Code of Federal Regulations are to the version
in effect at the time of the ALJ’s decision.
                                             3
of Soc. Sec., 726 F. App’x 737, 739 (11th Cir. 2018) (citing 20 C.F.R. § 404.1520(a)(4));

see also 20 C.F.R. § 416.920(a)(4). 3 Under this process, an ALJ must determine

whether the claimant: (1) is performing substantial gainful activity; (2) has a severe

impairment; (3) has a severe impairment that meets or equals an impairment

specifically listed in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) has the RFC to

engage in her past relevant work; and (5) can perform other jobs in the national

economy given her RFC, age, education, and work experience. Id. (citing Phillips v.

Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4)). While the claimant has the burden of proof through step four, the

burden temporarily shifts to the Commissioner at step five. Sampson v. Comm’r of Soc.

Sec., 694 F. App’x 727, 734 (11th Cir. 2017) (citing Jones v. Apfel, 190 F.3d 1224, 1228

(11th Cir. 1999)). If the Commissioner carries that burden, the claimant must then

prove that she cannot perform the work identified by the Commissioner. Id. In the

end, “the overall burden of demonstrating the existence of a disability . . . rests with

the claimant.” Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1359 (11th Cir. 2018)

(quoting Doughty v. Apfel, 245 F.3d 1274, 1280 (11th Cir. 2001)).

       A claimant who does not prevail at the administrative level may seek judicial

review in federal court provided that the Commissioner has issued a final decision on

the matter after a hearing. 42 U.S.C. § 405(g). Judicial review is limited to determining

whether the Commissioner applied the correct legal standards and whether the



3
 Unpublished opinions are not considered binding precedent but may be cited as persuasive
authority. 11th Cir. R. 36-2.
                                           4
decision is supported by substantial evidence. Id.; Hargress v. Soc. Sec. Admin., Comm’r,

883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (citation omitted). Substantial evidence is

“more than a mere scintilla” and is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019) (citations and quotations omitted). In evaluating whether substantial evidence

supports the Commissioner’s decision, the Court “may not decide the facts anew,

make credibility determinations, or re-weigh the evidence.” Carter, 726 F. App’x at

739 (citing Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)). “[W]hile the court

reviews the Commissioner’s decision with deference to the factual findings, no such

deference is given to [his] legal conclusions.” Keel-Desensi v. Berryhill, 2019 WL

1417326, at *2 (M.D. Fla. Mar. 29, 2019) (citations omitted).

                                          III.

       The Plaintiff claims on appeal that the ALJ failed to properly: (1) weigh and

discuss probative evidence concerning her degenerative joint complaints; (2) assess the

opinion of one of her treating physicians; (3) analyze her ability to perform other work;

and (4) evaluate her subjective complaints of pain. (Doc. 18). Upon a thorough review

of the record and the parties’ submissions, the Court is constrained to conclude that

the Plaintiff’s third claim of error has merit given the particular circumstances of this

case, and that remand is therefore warranted.

                                           A.

       As noted above, at step five of the sequential evaluation process, the burden of

proof temporarily shifts to the Commissioner “to show that ‘there is other work

                                           5
available in significant numbers in the national economy that the claimant is able to

perform’” despite her impairments. Sampson, 694 F. App’x at 734 (quoting Jones, 190

F.3d at 1228); see also 20 C.F.R. §§ 404.1560(c), 416.960(c) (“[T]o support a finding

that you are not disabled at this fifth step of the sequential evaluation process, we are

responsible for providing evidence that demonstrates that other work exists in

significant numbers in the national economy that you can do . . .”); 20 C.F.R.

§§ 404.1566(b), 415.966(b) (stating that “[w]ork exists in the national economy when

there is a significant number of jobs (in one or more occupations) having requirements

which you are able to meet with your physical or mental abilities and vocational

qualifications.”).

       To carry this burden, the Commissioner may “take administrative notice of

reliable job information available from various governmental and other publications,”

including the Dictionary of Occupational Titles (DOT) and other sources set forth in

the Regulations. 20 C.F.R. §§ 404.1566(d), 416.966(d). The Regulations also permit

the Commissioner to predicate his decision at step five on information supplied by a

VE. Id. at §§ 404.1566(e), 416.966(e); Phillips, 357 F.3d at 1240. “A [VE] is an expert

on the kinds of jobs an individual can perform based on . . . her capacity and

impairments.” Phillips, 357 F.3d at 1240.

       “When the ALJ uses a [VE], the ALJ will pose hypothetical question(s) to the

[VE] to establish whether someone with the limitations that the ALJ has previously

determined that the claimant has will be able to secure employment in the national

economy.” Id. In rendering this opinion, “a VE may rely on his knowledge and

                                            6
expertise without producing detailed reports or statistics in support of his testimony.”

Griffin v. Comm’r of Soc. Sec., 2018 WL 3352929, at *10 (M.D. Fla. June 20, 2018)

(citing Curcio v. Comm’r of Soc. Sec., 386 F. App’x 924, 926 (11th Cir. 2010); Bryant v.

Comm’r of Soc. Sec., 451 F. App’x 838, 839 (11th Cir. 2012)), report and recommendation

adopted, 2018 WL 3344535 (M.D. Fla. July 9, 2018). An ALJ may, in turn, base his

step-five determination solely on the VE’s testimony. Webster v. Comm’r of Soc. Sec.,

773 F. App’x 553, 555 (11th Cir. 2019) (per curiam) (citation omitted).

       At issue in this case is the VE’s testimony at the November 1, 2017,

supplemental hearing. As alluded to above, the VE opined at that proceeding that an

individual with the Plaintiff’s age, education, experience, and RFC would be able to

perform the job of surveillance system monitor. (R. 689). The VE also testified that

there were approximately 27,000 such positions in the national economy. Id.

       On cross-examination, Plaintiff’s counsel engaged in the following colloquy

with the VE with respect to the availability of this position at the time of the Plaintiff’s

alleged onset date in 2013:

       ATTY: Now, the onset date here is back in 2013, I believe it is. The
       number of jobs that you stated for this surveillance monitor, would that
       apply for say four years ago?

       VE: I update my figures monthly if I have - if the new information that
       comes out from the Department of Labor would indicate so. But, every
       year during Christmas vacation is when I go through and do a thorough
       update, so I can tell you that these numbers are as of December 2016.
       I’m sorry, December 2015.




                                             7
       ATTY: But you couldn’t say what it would have been in December
       2013?

       VE: No, sir, I can’t.

(R. 691-92). Neither Plaintiff’s counsel nor the ALJ asked the VE any follow-up

questions, and the hearing then concluded. (R. 692).

       The Plaintiff now argues that the VE’s testimony does not constitute substantial

evidence on which the ALJ could rely because the VE testified only to the availability

of the surveillance system monitor position as of December 2015 and was unable to

opine about the availability of that job, if any, as of December 2013. In essence, the

Plaintiff argues that the Commissioner, via vocational testimony, must demonstrate

the availability of work in significant numbers during the entire relevant period—i.e.,

from the Plaintiff’s alleged onset date through the ALJ’s decision. (Doc. 18 at 20-21).

       In support of this argument, the Plaintiff citers Hensley v. Colvin, 89 F. Supp. 3d

1323 (M.D. Fla. 2015). In that case, the court found that it was unclear whether the

VE’s testimony constituted substantial evidence because the VE himself “voiced

reservations regarding his ability to accurately assess the number of jobs available to

Plaintiff during the relevant period.” Id. at 1331 (emphasis added). Although the

Commissioner is correct that Hensley is distinguishable because it involved a closed

period twenty years prior to the hearing, id. at 1330-31, the court’s finding in that case

buttresses the Plaintiff’s position that the pertinent inquiry is not limited solely to the

number of jobs available at the time of the hearing.




                                            8
       A similar view was expressed in Belge v. Astrue, 2010 WL 3824156 (M.D. Fla.

Sept. 27, 2010). At issue in that case was not a closed period of disability but rather a

DIB claimant with an alleged onset date in 1998, a date last insured at the end in2003,

and an ALJ hearing held in 2008. Belge, 2010 WL 3824156, at *1. At the hearing in

2008, the VE testified to the numbers of jobs available at the time of that proceeding,

and, upon questioning, provided an estimated jobs figure for 1998 by reducing the

2008 number by one-third. Id. at 10. The district court reversed the matter on appeal,

finding that “[t]he problem was that the VE did not have a complete grasp on the 1998

statistics with regard to the number of jobs in the national economy.” Id. The court

accordingly remanded the case to determine the basis for the VE’s estimate of the jobs

available in 1998 and a determination of whether that basis was reliable. Id.

       In response to this case authority and the Plaintiff’s argument, the

Commissioner counters that the law only requires a showing that a significant number

of jobs exist at the time the ALJ is evaluating a claimant’s application—i.e., at the time

of the hearing—and not for the entire duration of a claimant’s alleged disability. In

particular, the Commissioner asserts that the applicable regulations—20 C.F.R.

§§ 404.1560(c) and 416.1560(c)—use present tense verbiage to signify that a significant

number of jobs must exist solely on the hearing date.          The Commissioner also

maintains that “courts have consistently interpreted the regulation[s]” in this manner.

(Doc. 18 at 21-23).

       After careful consideration of the parties’ competing arguments, the Court is

unable to conclude that the VE’s testimony constituted substantial evidence on which

                                            9
the ALJ could rely. The Court reaches this result regardless of whether the Plaintiff’s

or the Commissioner’s position is correct.

       The Court begins by noting that it finds Hensley and Belge persuasive, although

it does not read either case as imposing a requirement that the VE separately identify

the number of jobs available for each year during the relevant period. Applying the

reasoning of those two decisions here, the Court is obliged to remand the matter given

the lack of clarity as to whether the surveillance monitor position existed in significant

numbers during the pertinent time frame. The VE testified unequivocally in this regard

that he could only provide (at least at the time of the hearing) the number of

surveillance system monitor positions available in 2015, not in 2013. (R. 692). While

it may be that the number of positions were the same in 2013 as in 2015, the ALJ did

not inquire further about the matter and it is not within the province of the Court to

speculate about the merits of such a determination absent support in the record. As it

stands now, there is no evidence in the record, substantial or otherwise, to substantiate

the VE’s testimony for the period prior to 2015.

       The court’s decision in Davis v. Astrue, 647 F. Supp. 2d 598 (E.D. N.C. 2009),

upon which the Commissioner principally relies, does not dictate a contrary

conclusion. 4 In Davis, the claimant had an initial hearing before an ALJ in 2004, and

a supplemental hearing before another ALJ in 2006. Id. at 601. The ALJ who presided




4
 The Commissioner also cites Patricia T. v. Berryhill, 2019 WL 1331732, at *3 (D. Ore. Mar.
25, 2019), and Alexander v. Colvin, 2015 WL 2151883, at *7 (D. Neb. May 7, 2015). (Doc. 18
at 22). Those cases, however, are based exclusively on Davis.
                                            10
over the second hearing based his step-five determination in part on testimony from

the first hearing that there were a significant number of jobs that the claimant could

perform. Id. at 601-02. Without citing any authority, the Davis court opined that a

VE’s “testimony is only relevant to an ALJ’s inquiry if it reflects the number of jobs in

existence at the time of the hearing.” Id. at 602. Based on that reasoning, the court

reversed and remanded the case, concluding that the evidence on which the ALJ relied

was not relevant and thus the Commissioner failed to carry his burden at step five. Id.

       Even were the Court to accept the analysis in Davis here, it is still unable to find

that the VE’s testimony constituted substantial evidence on which the ALJ could rely.

This is because, much like it is unclear from the VE’s testimony whether there were a

significant number of surveillance monitor positions prior to 2015, it is also unclear

from the VE’s testimony whether there were a significant number of such positions at

the time of the hearing. As noted above, the hearing was in November 2017, yet the

VE testified that his numbers were current only as of December 2015. As such, the

VE’s numbers were almost two years old.

       Recognizing this deficiency, the Commissioner attempts to overcome it by

arguing:

           [I]t appears the VE’s job numbers encompassed the most current
           numbers available given the VE’s testimony about updating his
           job figures monthly when possible, and yearly when not. Taken
           as a whole, it is reasonable to find that the VE’s numbers for the
           surveillance systems monitor were the most recent numbers
           available from the Department of Labor, and that the VE provided
           substantial evidence that a significant number of systems
           surveillance monitors jobs existed in the national economy as of

                                           11
          the ALJ hearing date, which is all that was required under the
          regulations.

(Doc. 18 at 23) (emphasis added).

       While it may “appear” reasonable to assume—as the Commissioner urges—

that the VE’s numbers were the most current, the Court would again have to speculate

to arrive at that conclusion based on the record before it. This the Court cannot do.

An ALJ’s finding that a claimant can perform jobs that exist in significant numbers in

the national economy must be supported by substantial evidence, not mere intuition

or conjecture. See Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002) (citing Allen

v. Sullivan, 880 F.2d 1200, 1201 (11th Cir.1989)). In this case, it is not.

       For the reasons above, the Court has no other choice but to conclude that, given

the record before it and the arguments made by the parties, substantial evidence does

not support the ALJ’s finding that the Plaintiff is capable of making a successful

adjustment to other work that exists in significant numbers in the national economy.

                                            B.

       In light of the above finding, the Court need not address the Plaintiff’s

remaining claims of error. See Demench v. Sec’y of Dep’t of Health & Human Servs., 913

F.2d 882, 884 (11th Cir. 1990) (declining to address plaintiff’s remaining arguments

due to conclusions reached in remanding the case); Jackson v. Bowen, 801 F.2d 1291,

1294 n.2 (11th Cir. 1986) (stating that where remand is required, it may be unnecessary

to review other issues raised); Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983)

(providing the ALJ should review the case on a complete record, including any new


                                            12
material evidence, following a remand under sentence four); see also McClurkin v. Social

Sec. Admin., 625 F. App’x 960, 963 (11th Cir. 2015) (finding no need to analyze other

issues when case must be reversed due to other dispositive errors).

                                          IV.

       For the foregoing reasons, it is hereby ORDERED:

       1.     The Commissioner’s decision is reversed, and the case remanded for

further proceedings before the Commissioner.

       2.     The Clerk of Court is directed to enter Judgment in the Plaintiff’s favor

and to close the case.

       3.     The Court retains jurisdiction on the matter of attorney’s fees and costs

pending further motion.

       DONE and ORDERED in Tampa, Florida, this 27th day of March 2020.




Copies to:
Counsel of record




                                          13
